Title: From Thomas Jefferson to United States Senate, 20 December 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the US.
                  
                  Vacancies having happened during the last recess of the Senate in the following offices, I granted commissions to the persons herein respectively named, which commissions will expire at the end of the present session of the Senate. I now therefore nominate the same persons to the same offices respectively for appointment.
                  
                  John Breckenridge of Kentucky to be Attorney General of the US.
                  Robert Patterson of Pensylvania to be Director of the Mint
                  Frederic Degan of Naples to be Consul for the US. at Naples
                  John Broadbent of the island of Sicily to be Consul at Messina.
                  Abraham Gibbs of the island of Sicily to be Consul at Palermo
                  John James Armstrong of Teneriffe to be Consul in the island of Teneriffe.
                  Edward Carrington of Rhode island to be Vice-Consul at Canton.
                  John Kittridge of Massachusets to be Collector for the district of Gloster in Massachusets
                  Christopher Ellery of Rhode island to be Commissioner of loans for the state of Rhode island
                  Matthias B. Talmadge of New York to be judge of the District court of New York.
                  Samuel Latta of New York to be Collector & Inspector of the revenue for the District & port of Genesee.
                  Erastus Granger of New York to be Collector & Inspector of revenue for the district & port of Buffalo creek
                  Augustus Sacket of New York to be Collector & Inspector of revenue for the district & port of Sacket harbour
                  Thomas Newton senr. of Virginia to be Collector for the district of Norfolk & Portsmouth in Virginia
                  Michael Baldwin of Ohio to be marshall for the district of Ohio.
                  Isaac Vanhorn of Ohio to be Reciever of public monies at Zanesville.
                  Lewis Bond of Ohio to be Collector & Inspector of revenue for the district & port of Miami.
                  John Wallworth of Ohio to be Collector & Inspector of revenue for the district & port of Cayahoga.
                  Richard Parrott, Thomas Fenwick, John Ott, Joseph Thomas, & John Baptist Kirby of Columbia, to be justices of the peace for the county of Washington in Columbia
                  Robert Young, Henry Rose, John Mc.Kinney, & Joseph Dean of Columbia to be justices of the peace for the county of Alexandria in Columbia.
                  William C. C. Claiborne of Orleans to be Governor of the territory of Orleans.
                  John Graham of Orleans to be Secretary of the territory of Orleans.
                  John B. Prevost of Orleans to be a judge of the territory of Orleans.
                  James Brown of Orleans to be attorney for the US. in the district of Orleans.
                  Francis Joseph Le Breton d’Orgenoy of Orleans to be Marshall of the district of Orleans
                  John W. Gurley of Orleans to be Register of the land office for the Eastern part of the territory of Orleans
                  John Thompson of Kentucky to be Register of the land office for the Western part of the territory of Orleans.
                  George Matthews of Georgia to be one of the judges of the Missisipi territory.
                  Thomas Walker Maury of Virginia to be Reciever of public monies for the land East of Pearl river in the Missisipi territory.
                  
                  Gideon D. Cobb of Indiana to be Collector & Inspector of revenue for the district & port of Massac
                  James Wilkinson, brigadier Genl. in the army of the US. to be Governor of the territory of Louisiana
                  Joseph Browne of New York to be Secretary for the territory of Louisiana.
                  Return Jonathan Meigs of Louisiana to be one of the judges of the territory of Louisiana
                  John B. C. Lucas of Pensylvania to be one of the judges of the territory of Louisiana.
                  James Lowry Donaldson of Maryland to be Recorder of land titles in the territory of Louisiana
                  
                  John B. Scott of Virginia to be a Colo. Commandant of the territory of Louisiana.
                  Joseph Wilkinson of Michigan to be Collector & Inspector of revenue for the district & port of Detroit
                  Joseph Sessions, Thomas Hind, Lemuel Henry, Daniel Burnet & Joshua Baker to be members of the legislative council of the Missisipi territory, being five of the persons nominated to me by the House of Representatives of that territory for that purpose.
                  Benjamin Chambers, Samuel Gwathney, John Rice Jones, & Pierre Menard to be members of the legislative council of the territory of Indiana, being four of the persons nominated to me by the House of Representatives of that territory for that purpose. the fifth person having since resigned is not now re-nominated.
                  
                  
                     Th: Jefferson 
                     
                     Dec. 20. 1805.
                  
               